          Case 1:20-cv-01223-JPO Document 78 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADMIntermare, a division of ADM
 INTERNATIONAL, SARL,
                                                                    20-CV-1223 (JPO)
                                Plaintiff,
                                                                          ORDER
                     -v-

 KAMCA TRADING SA and
 GLENCORE LTD.,

                                Defendants.


J. PAUL OETKEN, District Judge:

       As ordered during the telephone conference held on July 21, 2021, the stay of discovery

in this case is lifted with respect to Defendant Kamca. ADM and Kamca shall confer regarding

discovery and shall file a joint letter by August 18, 2021, setting forth a joint discovery proposal

or stating each party’s position on the nature and timing of discovery.

       Upon reconsideration of ADM’s motion (Dkt. No. 50) for leave to file a supplemental

response to Glencore’s motion to dismiss, the Court GRANTS the motion, and the document at

Docket Number 50-1 is hereby deemed filed as ADM’s response. Glencore may file a reply in

support of its motion to dismiss by August 6, 2021.

       SO ORDERED.

Dated: July 21, 2021
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
